MANDATE

THE STATE OF TEXAS

TO THE 150TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on July 22, 2015, the cause upon appeal to revise
or reverse your judgment between

In the Interest of K.R.Z. and K.W.Z., Children, Appellant

V.



No. 04-14-00876-CV and Tr. Ct. No. 2007-CI-18104

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s opinion of this date, the trial court’s
judgment is REVERSED and the case is REMANDED for further proceedings.
Costs of this appeal are taxed against appellee.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on September 30, 2015.

                                                            KEITH E. HOTTLE, CLERK




                                                            Cynthia A. Martinez
                                                            Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-14-00876-CV

                           In the Interest of K.R.Z. and K.W.Z., Children

                                                   v.



        (NO. 2007-CI-18104 IN 150TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES        PAID          BY
REPORTER'S RECORD                   $0.00   PAID
CLERK'S RECORD                    $369.00   PAID
FILING                            $100.00   PAID          JAMIE L. GRAHAM
STATEWIDE EFILING FEE              $20.00   PAID          JAMIE L. GRAHAM
SUPREME COURT CHAPTER 51
FEE                                $50.00   PAID          JAMIE L. GRAHAM
INDIGENT                           $25.00   PAID          JAMIE L. GRAHAM


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this September 30, 2015.

                                                        KEITH E. HOTTLE, CLERK



                                                        Cynthia A. Martinez
                                                        Deputy Clerk, Ext. 53853